DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that the claim should not be rejected under double patenting stating that claim 1 of the patent recites “an illumination portion guide, being circular, configured to guide the third holding portion and the fourth holding portion in the circumferential direction” while claim 1 of the instant application recites “an illumination portion guide, being circular, configured to support the third holding portion and the fourth holding portion in the circumferential direction”.  The examiner disagrees and notes that the claimed structural elements, namely “illumination support portion, being circular” are the same, while only the functional language varies in wording used.  Further the examiner notes that as seen in par. 22, 27, 28, and 29 of the published specification “guide” function of the “illumination support portion” provides the “support” function for the “third holding portion”.  Therefore, as seen the “guide” function and “support” function provide the same function and therefore a double patenting rejection is appropriate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 2, 7, 8, 8, 9, 10 respectively of U.S. Patent No. 10659702. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are generally broader than the patent claims and therefore encompassed by them with the exception of claim 8 reciting the light transmission window being a visible light transmission window.
Regarding claim 8, Official Notice is taken that it was well known before the effective filing date of the claimed invention to include a window provided in front of an imager being a visible light transmission window.  This is advantageous in that an imager can be protected from dust or impacts while allowing the imager to capture visible color images that can be viewed by a user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the light transmission window being a visible light transmission window.

4 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10659702 in view of Weaver et al. (U.S. Pub. No. 20160352982).
Regarding claim 4, the patent is silent with regard to the first holding portion and the second holding portion has an engaging portion that engages with the imaging portion guide.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).  Weaver discloses in par. 88, 99-100, and Figs. 4A and 4I that a camera rig arranged in a circular manner can include 4 or more cameras (Fig. 4A shows 16 cameras) and using a respective clips 450 with protrusions on either side where the protrusions and be disposed within a recess of a respective camera and support 410 to couple respective cameras to a support 410 within the camera rig.  As can be seen in par. 50 this is advantageous in that a 360 degree of view can be captured by using all of the cameras of the setup.  As can be seen in par. 50 this is advantageous in that a 360 degree of view can be captured by using all of the cameras of the setup.  As the patent discloses the first imaging portion, second imaging portion, first illumination portion, second illumination portion, and first through four holding portions and established the circular nature of the imaging portion guide and illumination support portion guide and Weaver discloses the ability to hold 4 or more units (cameras) in an imaging environment in a circular manner using clips to couple the units to the support, it would have been within the technical grasp of one of ordinary skill in the art to expand the setup of patent claim 1 to include using the clips 
Regarding claim 11, the patent is silent with regards to a third imaging portion, a third illumination portion; a fifth holding portion attached to an supporting the third imaging portion; and a sixth holding portion attached to an supporting the third illumination portion.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).  Weaver discloses in par. 88, 99-100, and Figs. 4A and 4I that a camera rig arranged in a circular manner can include 4 or more cameras (Fig. 4A shows 16 cameras) and using a respective clips 450 with protrusions on either side where the protrusions and be disposed within a recess of a respective camera and support 410 to couple respective cameras to a support 410 within the camera rig.  As can be seen in par. 50 this is advantageous in that a 360 degree of view can be captured by using all of the cameras of the setup.  As the patent discloses the first imaging portion, second imaging portion, first illumination portion, second illumination portion, and first through four holding portions and established the circular nature of the imaging portion guide and illumination support portion guide and Weaver discloses the ability to hold 4 or more units (cameras) .  

Allowable Subject Matter
Claim 5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	 Regarding claim 5, no prior art could be located that teaches or fairly suggests a radius of the illumination support portion is larger than a radius of the imaging portion guide, in combination with the rest of the limitations of the claim.
Regarding claim 12, no prior art could be located that teaches or fairly suggests an illumination light transmission window covering the first illumination portion and the second illumination portion, wherein the illumination light transmission window is fixed to the light shielding wall, in combination with the rest of the limitations of the claim.

	Regarding claim 14, no prior art could be located that teaches or fairly suggests a light shielding wall arranged between a plurality of imaging portions and a plurality of illumination portions, wherein the plurality of imaging portions includes the first imaging portion and a second imaging portion, and the plurality of illumination portions includes the first illumination portion and the second illumination portion, in combination with the rest of the limitations of the claim.
	Regarding claim 15, depends on claim 14 and therefore is objected to.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697